UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4897



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL DANIEL HAMMONDS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (CR-02-535)


Submitted:   April 26, 2006                   Decided:   June 6, 2006


Before LUTTIG,* WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua Snow Kendrick, JOSHUA SNOW KENDRICK, P.C., Columbia, South
Carolina, for Appellant. Rose Mary Parham, Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



     *Judge Luttig was a member of the original panel but did not
participate in this decision. This opinion is filed by quorum of
the panel pursuant to 28 U.S.C. § 46(d).
PER CURIAM:

             Michael   Daniel     Hammonds      appeals     his     resentencing

following this court’s remand.         See United States v. Hammonds, 139

F. App’x 486 (4th Cir. 2005) (unpublished). For the reasons stated

below, we affirm Hammonds’ 300-month sentence.

           Hammonds pled guilty to armed robbery interfering with

interstate commerce in violation of 18 U.S.C. §§ 1951(a), 2 (2000);

armed bank robbery in violation of 18 U.S.C. § 2113(a), (d) (2000);

and   attempted    armed   bank   robbery     in   violation      of    18   U.S.C.

§ 2113(a) (2000).      Hammonds received two sentences of 240 months’

imprisonment and one sentence of 300 months’ imprisonment, all to

be served concurrently.

           Hammonds     appealed,      alleging    claims      of      ineffective

assistance    of   counsel,     and   challenging     his    four      sentencing

enhancements under Blakely v. Washington, 542 U.S. 296 (2004).                   We

affirmed   Hammonds’    convictions,      but   vacated     his     sentence    and

remanded for resentencing because Hammonds’ six-level sentencing

enhancement for use of a firearm violated United States v. Booker,

543 U.S. 220 (2005).       On remand, the district court limited its

reconsideration to the firearm enhancement.               The district court,

noting that the sentencing guidelines were advisory, overruled

Hammonds’ objection to the six-level enhancement for use of a

firearm and imposed the identical 300-month sentence, which it

concluded was reasonable.


                                      - 2 -
             Hammonds appealed, and his attorney filed a brief in

accordance     with    Anders    v.   California,     386   U.S.      738    (1967),

questioning whether:         (1) the mandate rule precludes consideration

of any issues other than Hammonds’ sentencing enhancement for use

of a firearm; and (2) Hammonds’ sentence was reasonable under

Booker.     Hammonds was informed of the opportunity to file a pro se

supplemental brief, but declined to do so.             The Government did not

file a brief.

             The   mandate    rule    “forecloses    relitigation       of   issues

expressly or impliedly decided by the appellate court,” as well as

“issues decided by the district court but foregone on appeal.”

United States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993).                  We find the

district     court    properly    limited      its   decision    on     remand       to

resentencing on the firearm enhancement.

             After    Booker,    courts   must    calculate     the    appropriate

guideline range, consider the range in conjunction with other

relevant factors under the guidelines and 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2005), and impose a sentence.                      If the court

imposes a sentence outside the guideline range, it must state its

reasons for doing so.         United States v. Hughes, 401 F.3d 540, 546

(4th Cir. 2005) (citing Booker, 543 U.S. at 258-61).                  The sentence

must   be   “within    the    statutorily      prescribed   range      and   .   .    .

reasonable.” Id. at 546-47. A sentence imposed within a correctly

calculated guideline range is presumptively reasonable.                       United


                                       - 3 -
States v. Green, 436 F.3d 449, 457 (4th Cir. 2006).         At Hammonds’

resentencing, the district court calculated the advisory guidelines

range, made a finding of fact regarding the firearm enhancement,

that was amply supported by the record, noted it had considered the

statutory sentencing factors, and concluded the imposed sentence

was reasonable.

          We   affirm   Hammonds’   sentence,   as   the   reasoning   and

decision making by the district court on remand fall well within

the boundaries of reasonableness.       As constrained by the mandate

rule, we have, as required by Anders, reviewed the record and have

found no meritorious issues for appeal.      This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.            If the

client requests that a petition be filed, but counsel believes such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.       Counsel’s motion must

state that a copy thereof was served on the client.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                - 4 -